Given, J.
I. Prior to June 26, 1894, Anna Pralor, the owner of the premises in controversy, used the same for the illegal sale of intoxicating liquors, especially what is known' as “Pabst Beer.” The defendant corporation, 1 desiring her to keep its manufacture of beer for sale on said premises, purchased the property from her at the agreed price of five thousand dollars, of which three thousand five hundred dollars was paid in cash and applied to removing existing liens upon the property. Anna *596Pralor executed a conveyance of said property to the defendant TTiblein in trust for the defendant corporation, and be executed to her a lease for the premises, for a period of three years, at a rental of forty dollars per month, under which she remained in possession and continued said illegal business thereon until June 1, 1895, when the building was burned. The defendants knew the illegal purpose for which the premises were rented and used. Anna Pralor paid the rent agreed for the time she occupied the premises The defendant company expended in improvements five thousand six hundred and eighty-one dollars, and in payment of taxes seventy-three dollars and nine cents. There is no dispute that the one thousand five hundred dollars, of the consideration for the property was to be and was paid to Anna Pralor, in beer, in violation of law. The contention is whether said sale was by the defendant company or by one John Linder. It appears that the defendants shipped their beer in large quantities to. John Linder at Council Bluffs, who received and stored the same in defendants’ storehouse in that city, from which he delivered in kegs and barrels, as required, to customers. John Linder made daily deliveries of beer to Anna Pralor at her said place of business, the bills for which, when approved, were accepted by the defendant company, and in this way the larger part of ■said one thousand five hundred dollars was paid in beer. Appellants’ contention is that the beer was sold to Anna Pralor by John Linder, but we do not think that the evidence sustains this contention. Though the accounts with Linder were kept as though he were a purchaser from the defendants, yet we think it is quite clear that he was merely a distributing agent for the defendants, and that the beer delivered by him to Anna Pralor, in pursuance- of the: agreement that the one thousand five hundred dollars should be paid in beer, was delivered on behalf of the defendants, and not on his own account. The case is quite different in its facts from Hurlbut v. Bagley, 99 Iowa, 127. If John Linder *597was tbe owner of tbe beer delivered to Anna Pralor, and be assumed and sbe accepted bim for payment of tbe one thousand five hundred dollars, there was no reason why tbe bills for beer should have been forwarded to tbe defendants. If it were bis debt to Anna Pralor, not the debt of tbe defendants, there is no reason why be and Anna, Pralor should not have settled tbe bills between them. There are other facts appearing in tbe evidence that leave us in no doubt but that tbe sale of beer to Anna’Pralor was, by tbe defendant corporation.
II. On plaintiff’s motion paragraph 11 and paragraphs 13 to 19, inclusive, of defendants’ answer were stricken out, and of this tbe appellants complain. Tbe eleventh paragraph sets up tbe acceptance of tbe lease by 2 Anna Pralor, and payment of rent, with knowledge of defendants’ claim of ownership. In tbe other paragraphs stricken, defendants alleged tbe making of improvements at a cost of five thousand six hundred and eighty-one dollars; the payment of seventy-three dollars and nine cents taxes; that these expenditures were made in good faith, under claim of ownership, in reliance upon the acts of Anna Pralor, with her knowledge and consent, and without objection or claim of interest on her part, and that no such claim was made until long thereafter; that plaintiff, Lindt, acquired his pretended deed with full knowledge of all the facts; that said building cannot be removed without being destroyed; that no offer has been made to make repayment of said investment so made by defendants; and that by reason of said facts Anna Pralor and her grantees are barred, estopped, and concluded from making claim to these premises adverse to defendants, or of maintaining this cause of action. Section 1550 of the Code of 1873 contains the following: “All payments or compensation for intoxicating liquors sold in violation of this chapter, whether such payments or compensation be in money, goods, land labor, or anything else whatsoever, shall be held to have been received *598in violation of law and against equity and good conscience, and to have been received upon a valid promise and agreement of the receiver in consideration of the receipt thereof, to pay on -demand to the person furnishing such consideration the amount of said money or the just value of such goods, land labor or other thing. All sales, -transfers, conveyances, mortgages, liens, attachments, pledges, and securities of every kind, which either in whole or in part shall have been made for or on account of intoxicating liquors sold in violation of this chapter shall be utterly null and void against all persons in all cases, and no- rights of any kind shall be acquired thereby.” It certainly requires no discussion to show that under this language the conveyance from Anna Pralor to the defendants is "utterly null and void against all persons in all cases, and no- rights of any kind shall be acquired thereby. While Anna Pralor might 3 have acquiesced in this conveyance, no acts of hers could ever ratify it so as to give it legal effect. It was not voidable, but under this statute utterly null and void; therefore the matters set up in the paragraphs of the answer that were stricken out present no defense to the action, and there was no error in sustaining the motion.
III. It will be observed that under the statute Anna Pralor had the right to demand payment of the just value of the property given in compensation for the liquors, or to treat 'the conveyance of the property as void, and to be 4 quieted in her title as against that conveyance. We understand appellants to insist that, prior to the commencement of this action, Anna Pralor had elected to demand a money recovery, and that, therefore, she is barred from pursuing the remedy sought in this action, namely, the quieting of title. It is true that, in the case of Uihlein against Pralor, she did ask, in her cross petition, to recover one thousand five hundred dollars on account of the sale of said liquors, which cross bill was dismissed without prejudice. It is also true that prior thereto, *599and as ber first demand, she demanded a reconveyance of the property in question. Anna Pralor had a. choice of two rights, namely, the recovery of the money or the property. Let it be conceded that an election by her as to which right she would take would preclude her from pursuing the other, yet we have seen that she first elected to take the property, and it is upon that election that this action is based. Therefore she may pursue this remedy for the enforcement of 5 that right. It is further insisted that, as Anna Pralor . was a party to the plan by which the laws of the state were to be violated, a court of equity will close its doors against her, and leave the parties as it finds them. To apply this, principle to the statute under consideration would be to defeat its purposes in'most, if not in all, cases arising under it.
IV. Appellants further contend that, if the facts do not preclude the plaintiff from being quieted in the title to the premises, yet that he should take them charged with what Anna Pralor, by her silence and other conduct, induced the appellants to lay out upon them. It is true that after the fire the appellants did, with the knowledge and acquiescetojce 6 of Anna Pralor, and without, any protest or claim of titlefromher, expend money in rebuilding andimprov-ing the property. While this plaintiff stands in the place of Anna Pralor, and is entitled to> no greater rights than she was at the commencement of this action, still we think that this case must be disposed of upon the facts and the statute, and not upon equitable considerations. It is a hardship to the appellants that they must, go unrewarded for the improvements which they made, under the circumstances,' yet such manifestly is the effect of the statute. It is not a questionas to the conduct ofwhich was most reprehensible,— that of the appellants or Anna Pralor. They acted together in disregard of the laws of the state, and one consequence that irrevocably follows their conduct under the statute is that the deed from Anna Pralor to the defendants is null *600and void, wherefore the plaintiff is entitled to be quieted in the title, to the property. The decree of the district court, is, under tbe facts, in harmony with the statute, and. it is therefore aeeermed.